Name: Commission Regulation (EC) No 2417/94 of 5 October 1994 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb
 Type: Regulation
 Subject Matter: animal product;  trade policy;  distributive trades;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 6 . 10 . 94 Official Journal of the European Communities No L 258/13 COMMISSION REGULATION (EC) No 2417/94 of 5 October 1994 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1886/94 (2), and in parti ­ cular Article 7 (2) thereof, Whereas Commission Regulation (EEC) No 3446/90 of 28 November 1990 laying down detailed rules for gran ­ ting private storage aid for sheepmeat and goatmeat (3), as last amended by Regulation (EC) No 3533/93 (4), lays down in particular detailed rules on invitations to tender ; Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat as last amended by Regulation (EEC) No 1258/91 (6), lays down in particular the minimum quantities in respect of which a tender may be submitted ; Whereas the application of Article 7 (2) of Regulation (EEC) No 3013/89 may result in the opening of invita ­ tions to tender for private storage aid ; whereas, in view of the market situation in the Community, it has been judged opportune to initiate such a procedure ; Whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone ; whereas it is appropriate consequently to open tenders separately for each of the zones where the condi ­ tions are fulfilled ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Invitations to tender are hereby opened in Denmark, France, Ireland, Northern Ireland, the Netherlands and Great Britain for aid to private storage for carcases and half-carcases of lamb. Subject to the provisions of Regulation (EEC) No 3447/90 tenders may be submitted to the intervention agencies of the Member States concerned. Article 2 Tenders must be submitted not later than 2 p.m . on 14 October 1994 to the relevant intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 197, 30. 7. 1994, p. 30. (3) OJ No L 333, 30 . 11 . 1990, p. 39 . 0 OJ No L 321 , 23 . 12. 1993, p. 9 . (0 OJ No L 333, 30 . 11 . 1990, p. 46. (&lt;) OJ No L 120, 15. 5 . 1991 , p. 15.